            Case1:11-cr-00685-JFK
           Case  1:09-md-02013-PAC  Document
                                  Document 82 57
                                               FiledFiled 09/30/10
                                                     07/20/20      Page
                                                                Page 1 of 18 of 45

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #: _________________
------------------------------------X                                    DATE FILED: 07/20/2020
   UNITED
UNITED         STATES
           STATES       OFDISTRICT
                             AMERICACOURT                       :
   SOUTHERN DISTRICT OF NEW YORK                                :
   -----------------------------------------------------------x
        -against-                                               :            No. 11 Cr. 685 (JFK)
   In re FANNIE MAE 2008 SECURITIES                           ::            08 Civ. 7831 (PAC)
   LITIGATION
VICTOR     EMILIO CAZARES-SALAZAR,                            ::            09 MD 2013ORDER
                                                                                         (PAC)
                                                              ::
                                  Defendant.                  : :          OPINION & ORDER
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR DEFENDANT VICTOR EMILIO CAZARES-SALAZAR:
   HONORABLE PAUL A. CROTTY, United States District Judge:
     Jan E. Ronis
     LAW OFFICES OF RONIS & RONIS
                                        BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
     Jun Xiang
        TheATTORNEY’S
     U.S.   early years of this decade saw
                             OFFICE    FORa THE
                                            boom SOUTHERN
                                                 in home financing which was
                                                             DISTRICT     OF fueled, among
                                                                              NEW YORK
   other
JOHN  F.things, by low United
           KEENAN,     interest rates and laxDistrict
                                  States     credit conditions.
                                                          Judge:New lending instruments, such as

    subprime
       Beforemortgages (high credit
                the Court      is risk loans) andby
                                    a motion      Alt-A mortgages
                                                     Victor       (low-documentation
                                                              Emilio    Cazares- loans)
   kept the a/k/a
Salazar     boom going. Borrowers
                   Victor   Emilioplayed a role too; they took on unmanageable
                                      Cazares-Gastellum           (“Cazares-risks on the
   assumption that
Gastellum”)     forthe market would continue
                       a sentence            to rise and
                                      reduction       to that refinancing
                                                           time    served options
                                                                             and would
                                                                                  his always be
   available intransfer
immediate       the future. Lending
                             to homediscipline was lackingfor
                                        confinement        in thethe
                                                                  system. Mortgage originators
                                                                       remainder    of his did
   not hold these
original          high-riskdue
             sentence       mortgage loans. Rather than carry the rising
                                to Cazares-Gastellum’s             age risk
                                                                         (heonis
                                                                               their books, the
                                                                                  57),
   originators sold
underlying          their loans
                health          into the and
                            issues,      secondary
                                              the mortgage market, often
                                                   Coronavirus,          as securitized packages
                                                                     COVID-19.

   known as mortgage-backed
Cazares-Gastellum           securities
                       brings    the(“MBSs”). MBS marketsto
                                       motion pursuant    grew almost
                                                             the      exponentially.
                                                                  First    Step

Act, 18 But then the§ housing
        U.S.C.                bubble burst. In 2006, the demand for housing dropped abruptly
                       3582(c)(1)(A).

    and On
        home prices began
           October     26,to fall.
                             2016, In light of the changing housingwas
                                        Cazares-Gastellum           market, banks modified
                                                                       sentenced     in thetheir

   lendingStates
United     practices District
                     and became unwilling
                                Court for to refinance home mortgages
                                                the Southern          without refinancing.
                                                                 District     of

California, Hon. William Q. Hayes, to 180 months’ imprisonment
    1
for Unless otherwise indicated,
     conspiracy                 all references citedaascontrolled
                        to distribute                  “(¶ _)” or to the “Complaint”
                                                                           substance are to the
                                                                                             inAmended Complaint,
                                                                                                 violation
    dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                        1 1
         Case 1:11-cr-00685-JFK Document 82 Filed 07/20/20 Page 2 of 8



of 21 U.S.C. §§ 841(a)(1) and 846. See United States v. Cazares-

Gastellum, No. 07 Cr. 499 (WQH) (S.D. Cal.).           Subsequent to his

incarceration in California, Cazares-Gastellum pleaded guilty

before this Court to trafficking heroin and cocaine in violation

of 21 U.S.C. §§ 960(b)(1)(A), 960(b)(1)(B)(ii), and 963.             On

December 7, 2017, this Court sentenced Cazares-Gastellum to 180

months’ imprisonment to run concurrent to the sentence imposed

by Judge Hayes in the Southern District of California.             Cazares-

Gastellum is serving both sentences at the Federal Correctional

Institution in Lompoc, California.         His projected release date

is January 1, 2026.

     On June 11, 2020, Cazares-Gastellum simultaneously sought

compassionate release from this Court and Judge Hayes.             On June

29, 2020, Judge Hayes denied Cazares-Gastellum’s request. See

United States v. Cazares-Gastellum, No. 07 Cr. 499 (WQH), Dkt.

No. 661 (S.D. Cal.) (filed on June 30, 2020).

     For the same reasons as those articulated in Judge Hayes’s

decision, a copy of which is attached, Cazares-Gastellum’s

motion for similar relief from this Court is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 77.

SO ORDERED.

Dated:    New York, New York
          July 20, 2020



                                      2
     Case 3:07-cr-00449-WQH
             Case 1:11-cr-00685-JFK
                              Document
                                    Document
                                       661 Filed
                                             82 06/30/20
                                                 Filed 07/20/20
                                                           PageID.1979
                                                                Page 3 ofPage
                                                                          8 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 07cr449 WQH
12                                      Plaintiff,
                                                         ORDER
13   v.
14   VICTOR    EMILIO               CAZARES-
     GASTELLUM (1),
15
                                     Defendant.
16
17
     HAYES, Judge,
18
           The matter before the Court is the motion and emergency motion for compassionate
19
     release (ECF No. 656) filed by the Defendant.
20
                                               FACTS
21
           On June 28, 2016, Defendant entered a plea of guilty to conspiracy to distribute a
22
     controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. Defendant admitted
23
     that he agreed with at least one other to distribute cocaine, methamphetamine, and
24
     marijuana.
25
           On October 26, 2016, this Court sentenced Defendant to serve 180 months in the
26
     custody of the Bureau of Prisons. Subsequent to this sentence, Defendant pled guilty to
27
     trafficking heroin and cocaine in violation of 21 U.S.C. §§ 960(b)(1)(A), (b)(1)(B)(ii) and
28

                                                     1
                                                                                     07cr449 WQH
     Case 3:07-cr-00449-WQH
             Case 1:11-cr-00685-JFK
                              Document
                                    Document
                                       661 Filed
                                             82 06/30/20
                                                 Filed 07/20/20
                                                           PageID.1980
                                                                Page 4 ofPage
                                                                          8 2 of 6



 1   963 in the Southern District of New York. Defendant was sentenced in the Southern
 2   District of New York to 180 months in custody of the Bureau of Prisons to run concurrent
 3   to his sentence in this case.1
 4          On June 11, 2020, Defendant filed a motion for release under 18 U.S.C.
 5   §3582(c)(1)(A) requesting that this Court order a reduction in his sentence with a condition
 6   of home confinement for a period equal to the remaining time on his original sentence.
 7   Defendant asserts that he is 57 years old, suffers from serious medical conditions, and falls
 8   within the COVID-19 at risk group. Defendant asserts that “life threatening COVID-19 at
 9   FCI Lompoc, a realistic inability to prevent infection, and health conditions make him
10   usually vulnerable to COVID-19, likely resulting in his death.” (ECF No. 656-1 at 15).
11   Defendant asserts that the COVID-19 outbreak at FCI Lompoc presents an extraordinary
12   and compelling circumstance warranting his compassionate release. Defendant asserts that
13   his offense conduct was non-violent in nature, that he has conformed his behavior to
14   institutional requirements, and that he should not be determined a danger to the community
15   upon release.
16          Plaintiff United States contends that Defendant has failed to present any
17   extraordinary and compelling reasons warranting a sentence reduction.2 Plaintiff United
18   States asserts that Defendant has failed to provide any medical evidence to support
19   reducing his sentence and that conditions of confinement at FCI Lompoc do not support
20   Defendant’s release from custody. Plaintiff United States further asserts that Defendant
21   poses a danger to the safety of the community and that §3553(a) factors weigh strongly
22   against Defendant’s release.
23
24
25
26
     1
       Defendant states that a motion for compassionate release was filed in the Southern District of New York
27   case simultaneously with this motion for compassionate release.
     2
       Plaintiff United States agrees that Defendant has met the exhaustion requirement of 18 U.S.C. §
28   3582(c)(1)(A).

                                                        2
                                                                                                 07cr449 WQH
     Case 3:07-cr-00449-WQH
             Case 1:11-cr-00685-JFK
                              Document
                                    Document
                                       661 Filed
                                             82 06/30/20
                                                 Filed 07/20/20
                                                           PageID.1981
                                                                Page 5 ofPage
                                                                          8 3 of 6



 1                                  RULING OF THE COURT
 2         18 U.S.C. § 3582(c)(1)(A) provides:
 3
           The court may not modify a term of imprisonment once it has been imposed
 4         except that--
           (1) in any case--
 5
           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
 6         motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
 7
           motion on the defendant's behalf or the lapse of 30 days from the receipt of
 8         such a request by the warden of the defendant's facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation
 9
           or supervised release with or without conditions that does not exceed the
10         unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) to the extent that they are applicable, if it
11
           finds that--
12         (i) extraordinary and compelling reasons warrant such a reduction; or
           (ii) the defendant is at least 70 years of age, has served at least 30 years in
13
           prison, pursuant to a sentence imposed under section 3559(c), for the offense
14         or offenses for which the defendant is currently imprisoned, and a
           determination has been made by the Director of the Bureau of Prisons that the
15
           defendant is not a danger to the safety of any other person or the community,
16         as provided under section 3142(g);
17
           and that such a reduction is consistent with applicable policy statements issued
18         by the Sentencing Commission;
19
     18 U.S.C. § 3582(c)(1)(A).
20
           Section 1B1.13 of the Sentencing Guidelines, adopted before the First Step Act,
21
     addressing a motion for sentence reduction by the Director of the Board of Prisons under
22
     18 U.S.C. § 3582(c)(1)(A) states in relevant part:
23
           Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
24
           3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose
25         a term of supervised release with or without conditions that does not exceed
           the unserved portion of the original term of imprisonment) if, after
26
           consideration of the factors set forth in 18 U.S.C. § 3553(a), to the extent that
27         they are applicable, the court determines that—
           (1)(A) Extraordinary and compelling reasons warrant the reduction. . .
28

                                                   3
                                                                                        07cr449 WQH
     Case 3:07-cr-00449-WQH
             Case 1:11-cr-00685-JFK
                              Document
                                    Document
                                       661 Filed
                                             82 06/30/20
                                                 Filed 07/20/20
                                                           PageID.1982
                                                                Page 6 ofPage
                                                                          8 4 of 6



 1         (2) The defendant is not a danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g); and
 2
           (3) The reduction is consistent with this policy statement.
 3
 4   U.S.S.G. § 1B1.13. The commentary to § 1B1.13 lists four circumstances that qualify as
 5   “extraordinary and compelling reasons”: (A) medical condition of the defendant; (B) age
 6   of the defendant; (C) family circumstances; and (D) “Other reasons—As determined by
 7   the Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary
 8   and compelling reason other than, or in combination with, the reasons described in
 9   subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1.        Application Note 1 § 1B1.13
10   provides for the following extraordinary and compelling reason:
11         (A) Medical Condition of the Defendant.--
           (i) The defendant is suffering from a terminal illness (i.e., a serious and
12
           advanced illness with an end of life trajectory). A specific prognosis of life
13         expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic
14
           lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
15         (ii) The defendant is--
           (I) suffering from a serious physical or medical condition,
16
           (II) suffering from a serious functional or cognitive impairment, or
17         (III) experiencing deteriorating physical or mental health because of the aging
           process that substantially diminishes the ability of the defendant to provide
18
           self-care within the environment of a correctional facility and from which he
19         or she is not expected to recover.
20
     Application Note 1 § 1B1.13. The Sentencing Guideline provisions were not amended
21
     after the enactment of the First Step Act and apply only to a motion for sentence reduction
22
     by the Director of the Bureau of Prisons. This Court takes these sentencing guideline
23
     provisions into account in determining whether a reduction is consistent with applicable
24
     policy statements issued by the Sentencing Commission. However, the Court finds that
25
     these provisions are not a limitation upon the Court’s ability to determine whether a
26
     defendant has presented extraordinary and compelling reasons for a sentence reduction
27
     under 18 U.S.C. § 3582(c)(1)(A).
28

                                                  4
                                                                                      07cr449 WQH
     Case 3:07-cr-00449-WQH
             Case 1:11-cr-00685-JFK
                              Document
                                    Document
                                       661 Filed
                                             82 06/30/20
                                                 Filed 07/20/20
                                                           PageID.1983
                                                                Page 7 ofPage
                                                                          8 5 of 6



 1         In this case, Defendant was sentenced to 180 months in the custody of the Bureau of
 2   Prisons for the distribution of more than 450 kilograms of cocaine in the Southern District
 3   of California. Defendant admitted that he participated in a conspiracy with at least one
 4   other person to distribute cocaine, methamphetamine, and marijuana beginning on a date
 5   unknown and continuing up to an including February 28, 2007.               Defendant was
 6   subsequently sentenced to a concurrent 180 months in custody for conspiracy to import
 7   heroin and cocaine into the United States in the Southern District of New York. Defendant
 8   entered a plea of guilty in the Southern District of New York to charges of conspiring with
 9   others to import heroin and cocaine into the United States from at least 2003, up to and
10   including October 2010. This District Judge and the District Judge in the Southern District
11   applied the factors under 18 U.S.C. § 3553(a) and concluded that Defendant’s participation
12   in these serious offenses supported the imposition of the 180 months sentence. Defendant
13   has served approximately half of his 180 month sentence. The need for the sentence “to
14   protect the public from further crimes of the defendant” and “to reflect the seriousness of
15   the offense” under 18 U.S.C. §3553(a) continues to support the sentence imposed.
16         The Court finds that the existence of the COVID-19 pandemic, does not provide a
17   basis for a sentence reduction under18 U.S.C. § 3582(c)(1)(A) in this case. The facts
18   presented in this record show Bureau of Prisons has modified operational plans to address
19   the risk of COVID-19 transmission at FCI Lompoc. Defendant’s age, ethnicity, and health
20   conditions do not serve as “extraordinary and compelling reasons” for his release. 18
21   U.S.C. § 3582(c)(1)(A)(i). Defendant has failed to demonstrate factors set forth in 18
22   U.S.C. § 3553(a) that would support a reduction in the sentence imposed taking into
23   account the seriousness of his offenses and the lengthy participation of this Defendant in
24   the importation and distribution of controlled substances.
25         The Court has no authority to direct the Bureau of Prisons to place a defendant in
26   home confinement. Once a sentence is imposed, the Bureau of Prisons is responsible to
27   “designate the place of the prisoner’s imprisonment.” 18 U.S.C. § 3621(b). Under the
28   Coronavirus Aid, Relief, and Economic Security Act, enacted March 27, 2020, the Bureau

                                                  5
                                                                                     07cr449 WQH
     Case 3:07-cr-00449-WQH
             Case 1:11-cr-00685-JFK
                              Document
                                    Document
                                       661 Filed
                                             82 06/30/20
                                                 Filed 07/20/20
                                                           PageID.1984
                                                                Page 8 ofPage
                                                                          8 6 of 6



 1   of Prisons may “lengthen the maximum amount to time for which the Director is authorized
 2   to place a prisoner in home confinement” if the Attorney General finds that emergency
 3   conditions will materially affect the functioning of the Bureau of Prisons. Pub. L. No. 116-
 4   136, § 12003(b)(2), 134 Stat, 281, 516. On April 3, 2020, the Attorney General gave the
 5   Director of the Bureau of Prisons the authority to exercise this discretion at facilities that
 6   have seen the greatest incidence of coronavirus transmission. This Court has no authority
 7   to direct the exercise of this discretion by the Director of the Bureau of Prisons.
 8         IT IS HEREBY ORDERED that the motion and emergency motion for
 9   compassionate release (ECF No. 656) is denied.
10    Dated: June 29, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                        07cr449 WQH
